Exhibit 10.29

INDEMNITY AGREEMENT

THIS INDEMNITY AGREEMENT (this “Agreement”), is made as of this 24th day of
October, 2007, by LAMMOT J. DU PONT and HOSSEIN FATEH (“Indemnitors”) for the
benefit of DUPONT FABROS TECHNOLOGY, INC., a Maryland corporation, and DUPONT
FABROS TECHNOLOGY, L.P., a Maryland limited partnership (the “OP”)
(collectively, the “Indemnitees”).

W I T N E S S E T H:

WHEREAS, Grizzly Ventures LLC, a Delaware limited liability company (“Grizzly
Ventures”) owns certain real property located in Ashburn Corporate Center,
Ashburn, Virginia improved with a data center facility known as ACC4 (“ACC4”);

WHEREAS, Grizzly Equity LLC, a Delaware limited liability company (“Grizzly
Equity”) is the sole member of Grizzly Ventures and Grizzly Interests LLC, a
Delaware limited liability company (“Grizzly Interests”) is the sole member of
Grizzly Equity;

WHEREAS, pursuant to the Agreement and Plan of Merger dated as of August 9, 2007
between Grizzly Interests and the Indemnitees, Grizzly Interests is to be merged
with and into the OP with the OP surviving;

WHEREAS, Indemnitors are principal owners of Grizzly Interests;

WHEREAS, to induce Indemnitees to proceed with the aforementioned merger,
Indemnitors have agreed to provide this Agreement for Indemnitees’ benefit.

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 ($10.00)
Dollars and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Indemnitees, by their acceptance of delivery
hereof, and Indemnitors hereby agree as follows:

1.    Indemnity Agreement.    Indemnitors, each jointly and severally, covenant
and agree, at their sole cost and expense, to indemnify, and hold the
Indemnitees harmless against and from any and all civil penalties and charges
(“Indemnified Costs”) which may at any time be imposed upon, incurred by or
assessed against the Indemnitees by the Virginia Department of Environmental
Quality (“DEQ”) directly arising out of or resulting from DEQ’s factual
observations cited in that certain notice of violation dated October 5, 2007
issued by DEQ with respect to ACC4, together with reasonable attorneys’ fees and
disbursements incurred in the collection of the Indemnified Costs.

2.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original. Said counterparts shall
constitute but one and the same instrument and shall be binding upon each of the
undersigned individually as



--------------------------------------------------------------------------------

fully and completely as if all had signed by one instrument so that the joint
and several liability of each of the undersigned hereunder shall be unaffected
by the failure of any of the undersigned to execute any or all of the said
counterparts.

3.    Notices.    Whenever under this Agreement it becomes necessary to give
notice, such notice shall be in writing, signed by the party or parties giving
or making the same, and shall be served on the person or persons for whom it is
intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:

 

  Indemnitees: DuPont Fabros Technology, L.P.

    1212 New York Avenue, N.W., Suite 900

    Washington, D.C. 20005

    Attention: Hossein Fateh

 

  Indemnitors: Lammot J. du Pont

    Hossein Fateh

    1212 New York Avenue, N.W., Suite 900

    Washington, D.C. 20005

4.    Amendments.    No provision of this Agreement may be changed, waived,
discharged or terminated orally, by telephone or by any other means except by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

5.    Effect.    Except as herein provided, this Agreement shall be binding upon
each of the Indemnitors and their respective successors, successors-in-title and
assigns, and shall inure to the benefit of the Indemnitees, and their respective
successors and assigns, provided, however, that this Agreement shall terminate
and be of no further force and effect upon the sale, conveyance or other
transfer of ACC4, or substantially all of the interests in ACC4 by the OP or any
of its affiliates.

6.    GOVERNING LAW; CONSENT TO JURISDICTION.    THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY,
AND INTERPRETED AND DETERMINED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH
OF VIRGINIA.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Indemnitors have caused this Agreement to be executed under
seal as of the day and year fist written above.

 

INDEMNITORS: /s/ Lammot J. du Pont Lammot J. du Pont /s/ Hossein Fateh Hossein
Fateh

 

3